Appellants filed petition for rehearing in this case which was granted, and the case has been re-argued and resubmitted. We have given the matter further consideration, particularly the contentions made by petitioner, and find no reason for changing the conclusion reached in the original opinion.
Appellants' chief contention is, that the court drew erroneous conclusions from certain evidence appearing from the record. Our further examination of the record convinces us to the contrary. However, appellants are apparently correct in the contention, that the following sentence in the original opinion is erroneous or misleading, namely: "Anderson walked up the road 'not over 40 feet,' " which statement should in fact read: "Anderson walked over to the road about forty feet."
On petition for rehearing appellants complain of the following statement contained in the original opinion:
". . . while traveling along the road generally used by the employer and employees, he was struck and fatally injured", and say: "this statement is not in accordance with the undisputed facts. The Board made a specific finding, as above pointed out (f. 212), that the boy attempted to board the truck."
For the purposes of our decision, it is immaterial as to whether the workman was struck by the moving truck or received his injury in attempting to swing onto the trailer. We attempted to make that plain by the following statement in the original opinion:
". . . however, that fact would in this case make no material difference in our decision for, after all, it occurred in the course of his employment and may well be attributable to the employment. At any rate, it arose out of the employment."
The fact, that the employee was, or may have been, guilty of negligence, makes no difference as long as he received the injury "in the course of his employment." (Olson v. UnionPacific R. Co., 62 Idaho 423, 428, 112 P.2d 1005, and cases therein cited.) *Page 448 
Complaint is also made of the following statement contained in the original opinion: "The employer offered him no means of transportation." The foregoing statement is amply supported by the record and is uncontradicted. The furnishing of transportation might have no significance in this case were it not for the fact, that the employer had notice of theemployee's sickness and that he was quitting work for thepurpose of returning to camp for rest or treatment, or both, and was expected to return to work when able to do so.
The order of the Board is affirmed.
Givens, Holden, and Miller, JJ., concur.